Title: To James Madison from Edward Carrington, 31 May 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
New York May 31. 1788
I had the pleasure to inclose you by the last post the British Act of Parliament upon the subject of our Trade. You will now receive in one of the papers inclosed an ordinance of the Province of Quebec, for regulating the inland Commerce of that Province with the Neighbouring States, or in other words the U. S.
The intention doubtless is, that these two Acts, shall co-operate to give that Nation the use of our Commodities, and at the same time the exclusive benefits of carrying them; and that of Quebec leads to another object, more remote, but if compassable, would be still more mischeivous to us, the allurement of the Commerce, and with it, the Affections of our Western Inhabitants by means of the Lakes and the River St Lawrence, to that quarter. As to our Commercial intercourse with the West Indies, I have not a doubt that Great Britain may be made the dependant party, and therefore a wise policy on our part, supported by an energetic government, would give us the Controul of the Terms of intercourse. As to the other object, I hope that the influence of a better government than we have hitherto had; the improvement & extension of our inland Navigation, and the Free use of the Mississippi, added to the difficulties which from Climate attend that of the St Lawrence, will all conspire to prevent its being effected.
We are in hourly expectation of receiving information of the adoption of the constitution in south Carolina. I am my dr sir your afft. Freind & Hl St.
Ed. Carrington
